Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Reverence Home Health and Hospice
(NPI: 1649524331)
(PTAN: 1235530002),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1746
Decision No. CR3597

Date: January 23, 2015

DECISION

Petitioner, Reverence Home Health and Hospice, challenges the original denial of its
enrollment in the Medicare program as a Durable Medical Equipment, Orthotics,
Prosthetics and Supplies (DMEPOS) supplier and, following the acceptance of its
Corrective Action Plan (CAP), the assigned effective date of enrollment. For the reasons
stated below, I affirm the original determination to deny Petitioner’s enrollment
application and conclude that the subsequently assigned effective date of October 9,
2013, is permissible.

I. Background and Procedural History

Petitioner acquired an infusion pharmacy from Genesys Health Enterprises on January 1,
2013. CMS Exhibit (Ex.) 7 at 1. Petitioner believed that Genesys Health Enterprises
previously obtained a provider transaction access number (PTAN) for the infusion
pharmacy location that Petitioner purchased, however, that location was not separately
enrolled as a Medicare supplier. CMS Ex. 7 at 1-2. Due to the change in ownership of
the infusion pharmacy, Petitioner submitted a Form CMS-855S enrollment application to
Palmetto GBA National Supplier Clearinghouse (Palmetto NSC or NSC), an

administrative contractor acting on behalf of the Centers for Medicare & Medicaid
Services (CMS), seeking an effective enrollment date of January 1,2013. CMS Ex. 1.
The enrollment application was signed on February 4, 2013. CMS Ex. | at 39.

On April 30, 2013, Palmetto NSC requested additional information from Petitioner in
order to process the enrollment application. CMS Ex. | at 89. Petitioner responded and
Palmetto NSC received the requested information on May 7, 2013. CMS Ex. | at 79-91.
On April 30, 2013, NSC arranged for an inspector to conduct a site inspection of
Petitioner’s location. CMS Ex. | at 92; CMS Ex. 2 at 1. NSC specifically requested that
the inspector “take pictures of the sign... .” CMS Ex. | at 92.

The site inspection took place on May 29, 2013. CMS Ex. 2 at 1,2. The inspection
report included comments by the inspector that “[Petitioner] does not have a sign on the
building and supplier states . . . a sign will probably not be put up. There is a sign in the
building on the door.” CMS Ex. 2 at 6,7. The inspector also noted that Petitioner shared
a building entrance with another supplier of durable medical equipment. CMS Ex. 2 at 3.
The inspector commented that “[Petitioner] is located in the Materials Management
Building on the Genesys Hospital Campus. It shares an entrance with Genesys Health
Enterprises.” CMS Ex. 2 at 7.

The inspector requested additional information and on June 6, 2013, Petitioner faxed the
information to Palmetto NSC. CMS Ex. 2 at 32-35.

NSC issued an initial determination on September 4, 2013, denying billing privileges to
Petitioner based on noncompliance with Supplier Standards 7, 14, and 29. Palmetto NSC
offered Petitioner an opportunity to file a CAP or a reconsideration request.’ CMS Ex. 3.

Petitioner filed a CAP and reconsideration request, separately. Both were dated
September 26, 2013. Petitioner’s CAP and reconsideration request filings are very
similar and at times include identical text. They also have the same attachments. Both
filings were timely. CMS Ex. 4; CMS Ex. 5.

' Although page | of the initial determination indicated that Petitioner may file a CAP or
reconsideration request, on page 3 it also stated that Petitioner has the “right to request
reconsideration under 42 CFR 498.22, which will be conducted by an independent fair
hearing officer.” CMS Ex. 3 at 1,3. I do not construe NSC’s use of the disjunctive in the
initial determination to mean that NSC intended to force Petitioner to choose between
filing a CAP and a reconsideration request. I know of no legal basis for requiring such a
choice and CMS has not taken the position that Petitioner’s filing of a CAP precluded
Petitioner from filing a reconsideration request. Petitioner apparently did not believe it
was precluded from filing both a CAP and reconsideration request because it filed both
on the same day. See CMS Ex. 4; CMS Ex. 5.
On October 10, 2013, Palmetto NSC issued a decision in which it found that Petitioner
was in compliance with all the DMEPOS supplier standards based on the CAP Petitioner
submitted. CMS Ex. 6 at 3. On October 11, 2013, Palmetto sent a determination to
Petitioner that set October 9, 2013 as the effective date for billing privileges; however,
this determination did not provide any notice of appeal rights. CMS Ex. 6 at 1.

After Palmetto NSC set the October 9, 2013 effective date, Petitioner continued to press
its reconsideration request, disputing the basis for the initial denial of its enrollment
application and seeking to obtain additional relief in the form of an earlier effective date.
CMS Ex. 7; CMS Ex. 8. In response, Palmetto NSC sent an email indicating that it was
upholding the October 9, 2013 effective date determination. CMS Ex. 8 at 2. Petitioner
filed a request for hearing with the Civil Remedies Division on December 11, 2013.
CMS Ex. 9.

In its hearing request, Petitioner continued to dispute, among other things, that it had
been out of compliance with the supplier standards during the May 2013 site inspection,
and specifically disputed the October 9, 2013 effective date. CMS Ex. 9. The Director of
the Civil Remedies Division docketed the request as C-14-449, and administratively
assigned the case to me for a hearing and decision. In response to my December 24,
2013 Acknowledgment and Prehearing Order, CMS filed a motion to dismiss or in the
alternative a motion for summary judgment arguing that Petitioner had never filed a
reconsideration request; CMS later withdrew the motion after Petitioner submitted a copy
of the reconsideration request. CMS Ex. 10 at 2. CMS conceded that it never issued a
formal reconsidered determination but urged me to adjudicate the case because it was
clear that if I remanded the case, Palmetto NSC would uphold the initial determination to
deny. CMS Ex. 10 at 2. CMS also stated that if Petitioner requested remand, CMS
would consent. CMS Ex. 10 at 2. I remanded the case for Palmetto NSC to assign a
contract hearing officer to consider Petitioner’s request for reconsideration because,
under the regulations, a hearing officer needed to render the reconsidered determination.
I also stated that NSC’s email was probably not intended as a reconsidered determination
because it did not meet the regulatory requirements of a reconsidered determination.
Specifically, the email did not provide a basis for denying the reconsideration request and
a notice of appeal rights. The remand order stated that when the contract hearing officer
rendered the reconsidered determination, notice would be provided to Petitioner that it
had the right to request a hearing. CMS Ex. 10 at 3.

Following remand, a Palmetto NSC hearing officer issued a reconsidered determination
on June 18, 2014, in which it upheld Palmetto NSC’s previous action. The hearing
officer noted that on reconsideration, its scope of review was limited to the circumstances
as presented during the initial determination to deny enrollment. The hearing officer
reiterated that at the time of the May 2013 inspection, Petitioner did not meet the
compliance standards. However, the hearing officer explained that the Palmetto NSC
reviewed Petitioner’s CAP and determined that subsequent to the May 2013 inspection,
Petitioner met the compliance standards. The hearing officer stated that the Palmetto
NSC correctly determined Petitioner’s enrollment effective October 9, 2013 based on
42 CFR. § 405.812. CMS Ex. 11.

Petitioner filed another request for hearing on August 15, 2014, in which it again disputed
NSC’s determination that Petitioner had been out of compliance with the supplier
standards during the May 2013 site inspection and that the October 9, 2013 effective date
was correct. Petitioner requested an effective date of enrollment of January 1, 2013 or, in
the alternative, May 17,2013. This request was docketed as C-14-1746, and the Director
of the Civil Remedies Division administratively assigned this case to me for a hearing
and decision. In response to my September 2, 2014 Acknowledgment and Prehearing
Order (Order), CMS filed a motion for summary disposition and supporting brief (CMS
Br.) with eleven proposed exhibits marked as CMS Exs. 1-11. Petitioner filed an
opposition to the CMS motion (P. Br.) and one proposed exhibit marked as P. Ex. 1.
CMS then filed a reply brief (CMS Reply).

II. Decision on the Record

The parties have not objected to any of the submitted exhibits. Order § 7. Therefore, I
admit CMS Exs. 1-11 and P. Ex. 1 into the record.

CMS did not offer any witnesses to testify in this case and did not submit any written
direct testimony. Petitioner submitted a witness list with one witness, but did not provide
any written direct testimony as required by my Order. Order § 8. As stated in my Order,
an in-person hearing to cross-examine witnesses would only be necessary if a party files
admissible, written direct testimony, and the opposing party requests to cross-examine
the witness. Order J 10. Because there was no written direct testimony offered by the
parties, neither party could request to cross-examine a witness. Therefore, I will issue a
decision based on the written record. See Marcus Singel, D.P.M., DAB No. 2609, at 5-6
(2014).

III. Issue
Whether CMS had a legitimate basis for denying Petitioner’s enrollment application.
IV. Jurisdiction

The denial of a supplier’s enrollment in the Medicare program is an initial determination
that is subject to review by an administrative law Judge (ALJ). 42 U.S.C. § 1395cc(j)(8);
42 CFR. §§ 405.803; 498.3(b)(17); 498.5(1)(2); see also 42 C.F.R. § 405.812 (stating
tules for setting effective date of enrollment if an ALJ determines that a DMEPOS
supplier should not have been denied enrollment). Therefore, I have jurisdiction to
consider the issue stated above.
Without expressly challenging my jurisdiction, CMS indicates in its brief that once
Palmetto NSC approved Petitioner’s CAP and established the October 9, 2013 effective
date, Petitioner’s original reconsideration request of the denial of the enrollment
application (CMS Ex. 5) was moot. CMS Br. at 8. This is incorrect because Palmetto
NSC, following its decision to accept Petitioner’s CAP, established Petitioner’s effective
date as one that is later than could have been assigned should Petitioner have prevailed on
the merits of its reconsideration request. A determination on reconsideration by a
contract hearing officer or a decision by an ALJ favorable to Petitioner could have
resulted in an effective date as early as the date of the initial determination denying
Petitioner’s enrollment application (42 C.F.R. § 405.812), which in this case was
September 4, 2013. CMS Ex. 3 at 1. Therefore, because the approval of the CAP did not
provide full redress to Petitioner, Petitioner, as a prospective supplier, had the right to a
reconsidered determination as the initial determination still “affects” Petitioner.

42 CFR. § 498.22(a); see also 42 C.F.R. § 498.5(1)(1); Victor Alvarez, M.D., DAB No.
2325, at 3(2010) (indicating that CMS’s determination to set an effective date for billing
privileges that is later than the date sought by a supplier is consider to be a denial of
enrollment for purposes of appeal rights). Petitioner timely filed a reconsideration
request. Therefore, unless Palmetto NSC’s CAP decision granted Petitioner a fully
favorable determination, Palmetto NSC was under an obligation to issue a reconsidered
determination under 42 C.F.R. § 498.24-498.25; see also 42 C.F.R. §§ 405.803
(providing that suppliers have the right to appeal the initial determination to deny a
supplier’s enrollment application by following the procedures in 42 C.F.R. Part 498 and
indicating that a contract hearing officer will conduct the reconsideration), 405.806(d)
(discussing consequences of the reversal of a denial of enrollment), 405.812 (provides
instructions for setting an effective date for billing privileges if a contract hearing officer
determines that a DMEPOS supplier’s denied enrollment application meets the supplier
standards and any other requirements that apply).

Further, since the reconsidered determination that Palmetto NSC issued was not fully
favorable (CMS Ex. 11), Petitioner was still an affected party (see 42 C.F.R. § 498.2
(definition of Affected party) and has the right to ALJ review. 42 C.F.R. §§ 498.5(1)(2),
498 .40(a). In fact, both of Petitioner’s requests for hearing specifically continue to
dispute that Petitioner failed to be in compliance with three supplier standards, the reason
that Palmetto NSC denied Petitioner’s enrollment application in the initial determination.
Request for Hearing (RFH) at 2-3; CMS Ex. 9 at 2-3.

CMS’s assertion that Petitioner’s case was moot is enlightening as it provides an
explanation why Palmetto NSC refused to assign Petitioner’s timely reconsideration
request to a contract hearing officer so that a reconsidered determination could be issued,
and instead responded to Petitioner in an informal email. See CMS Ex. 8 at 2. Without
remand of this case, Petitioner would have been deprived of the review it sought of the
initial determination (review from the reconsideration level through judicial review), as is
Petitioner’s right under the Social Security Act (42 U.S.C. § 1395cc(j)(8)) and the
regulations (42 C.F.R. §§ 498.5-498.95). When a CMS contractor refuses to provide
review as required by the regulations, an ALJ may remand the case for CMS to consider
a reconsideration request. Victor Alvarez, M.D., DAB CR2070, at 5-6 (2010)
(interpreting a request for hearing as a reconsideration request and remanding to CMS to
issue a reconsidered determination) aff'd, DAB No. 2325, at 11-12 (“we conclude that the
ALJ appropriately remanded the case for reconsideration.”).

Although the procedural history of this case appears complex, the authority to review this
case is simple. Petitioner, as a prospective supplier that had been denied enrollment and
then provided an effective date later than it sought, is entitled to further review of CMS’s
actions. Between the contract hearing officer’s reconsidered determination and the
findings of fact and conclusions of law that follow, Petitioner has now been provided
with such review.

V. Findings of Fact and Conclusions of Law?

In order for a DMEPOS supplier to receive Medicare payments for items furnished to a
Medicare-eligible beneficiary, the Secretary of Health and Human Services (Secretary)
must first issue a supplier number to that supplier. 42 U.S.C. § 1395m(j)(1)(A). The
Social Security Act establishes as a basic requirement that a DMEPOS supplier must
maintain a physical facility on an appropriate site, and further authorizes the Secretary to
create other DMEPOS supplier requirements. Id. § 1395m(j)(1)(B)(ii). The Secretary
promulgated regulations establishing DMEPOS supplier enrollment standards that a
DMEPOS supplier must meet and maintain. 42 C.F.R. §§ 424.57(c)(1)-(30), 424.520(c),
424.57(b). Most important for this case, the supplier standards require that the supplier
maintain a permanent, visible sign in plain view and post its hours of operation. Id.

§ 424.57(c)(7)(i)(D). Additionally, the referenced standard requires that if the supplier’s
business is in a building complex, as is the case with Petitioner, then the posted sign
needs to be visible “at the main entrance of the building.” Id. CMS may conduct on-site
reviews and inspections to ascertain supplier compliance with enrollment requirements
and supplier standards. Id. §§ 424.57(c)(8), 424.510(d)(8), 424.517(a).

1. On the day of the site inspection (May 29, 2013), Petitioner did not have a
permanent, visible sign with Petitioner’s name posted on Petitioner’s facility.

On April 30, 2013, a site visit was ordered and the inspection took place of May 29,
2013. CMS Ex. 2 at 1. The reason for the inspection is listed as: “Application.” CMS
Ex. 2 at 1,2. The order for the inspection specifically requires the inspector to “take
pictures of the sign... .” CMS Ex. 2 at 1. The inspector reported that Petitioner did not
have “a permanent, visible sign with the supplier’s business name posted on the facility.”
CMS Ex. 2 at 2,3. The inspector commented: “[Petitioner] does not have a sign on the

My numbered findings of fact and conclusions of law appear in bold and italics.
building and supplier states . . . a sign will probably not be put up. There is a sign in the
building on the door.” CMS Ex. 2 at 7.

In addition to the evidence from the inspector’s report, Petitioner admitted in its
reconsideration request that it did not have a permanent sign posted on the building with
its name: “At the time of the site inspection a permanent sign had already been ordered.
The sign arrived and was installed shortly after the site inspector’s visit.” CMS Ex. 5

at 1. Petitioner even enclosed a picture of the new sign installed after the site visit. CMS
Ex. 5 at 7-8. Petitioner made the same admissions in the September 26, 2013 CAP it
submitted to Palmetto NSC. CMS Ex. 4.

Based on the undisputed evidence of record, I find that Petitioner failed to have a
permanent, visible sign posted on the outside of the building that housed its offices.

2. CMS was authorized to deny Petitioner’s Medicare enrollment because
Petitioner was not in compliance with Supplier Standard 7 (42 C.F.R.
§ 424.57(c)(7)(D)) at the time of the site inspection.

Supplier Standard 7 requires DMEPOS suppliers to maintain a permanent, visible sign in
plain view and post its hours of operation. 42 C.F.R. § 424.57(c)(7)(i)(D). Additionally,
the standard requires that if the supplier’s business is in a building complex, as is the case
with Petitioner, then the posted sign needs to be visible “at the main entrance of the
building.” Id. As found above, the record supports the conclusion that Petitioner did not
have a permanent, visible sign posted on the outside of the building at the main entrance.
Although the inspector’s external pictures are unhelpful because of their poor quality, the
inspector’s report, along with Petitioner’s admission, is sufficient to show that Petitioner
failed to meet Supplier Standard 7 at the time of the site visit. Further, it is Petitioner’s
obligation to show compliance with enrollment requirements. 42 C.F.R. § 424.545(c).
This, Petitioner did not do.

Petitioner argues in its request for hearing that it successfully passed an accreditation
survey and that this should be sufficient for it to have been found to be in compliance
with the DMEPOS supplier standards. RFH at 2. However, as CMS points out,
accreditation is a separate requirement and does not replace the CMS ordered site
inspection. 42 C.F.R. § 424.57(c)(22).

Based on the undisputed evidence, I conclude that Petitioner failed to comply with
Supplier Standard 7 because it did not maintain a permanent, visible sign in plain view as
required by 42 C.F.R. § 424.57(c)(7)(i)(D). Therefore, I conclude that CMS had a
legitimate basis to deny Petitioner’s enrollment application. A prospective DMEPOS
supplier must meet the supplier standards in section 424.57(c) to be enrolled. 42 C.F.R.
§ 424.57(c) (introductory text); see also 42 C.F.R. § 424.57(a) (definition of DMEPOS
supplier). A failure to meet even one of the supplier standards is sufficient to deny the
enrollment application. See 18661CPayday.com, L.L.C., DAB No. 2289, at 13 (2009);
42 CFR. § 424.57(c). Therefore, I do not need to consider the other alleged violations
of the supplier standards that served as the basis for denial.

3. I have no authority to grant equitable relief in this case.

CMS determined Petitioner’s effective date of enrollment as October 9, 2013. The
regulations specifically state that billing privileges cannot commence until a supplier
number issues. 42 C.F.R. §§ 424.57(b)(2), 424.520(c). Further, when a DMEPOS
supplier has been denied enrollment, the subsequently assigned effective date cannot be
earlier than the date of the original denial. 42 C.F.R. § 405.812. In the present case,
CMS concluded, based on Petitioner’s CAP, that Petitioner was in compliance by
October 9, 2013. The assigned effective date of October 9, 2013, is permissible under the
regulations.

Petitioner avers that it incurred substantial financial harm because of Palmetto NSC’s
failure to meet the requirement in Medicare Program Integrity Manual (MPIM)

§ 15.8.4(b) that a denial of enrollment should be issued within five days of determining
noncompliance. P. Br. at 2,3. Petitioner seeks an earlier effective date as a remedy.
P. Br. at 2-3.

Even if the MPIM places such a requirement on Palmetto NSC, the applicable regulations
in this case do not require the issuance of a determination in that time-frame. The MPIM
provides guidance and procedures, but cannot override the regulations. To the extent that
Petitioner’s request is based on equitable considerations, I have no authority to grant
equitable relief and must apply the regulations as written. See US Ultrasound, DAB No.
2302, at 8 (2010); 1866ICPayday.com, L.L.C., DAB No. 2289, at 14. Therefore, I uphold
the effective date assigned by Palmetto NSC.

V. Conclusion

For the reasons stated above, I affirm CMS’s determination to deny Petitioner’s
enrollment application.

/s/
Scott Anderson
Administrative Law Judge

